department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number employer_identification_number number release date date date uniform issue list legend m n o p q r s dear ------------------ we have considered m’s ruling_request dated date submitted on m’s behalf by its authorized representative requesting that the conduct of the activities described below will not jeopardize m’s tax exempt status under sec_501 of the internal_revenue_code or constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 facts m is a nonprofit corporation organized under the laws of n in m has been recognized by the internal_revenue_service as exempt from federal_income_tax as an organization described in sec_501 of the code m has also been classified as a private non-operating foundation within the meaning of sec_509 of the code and thus is a disqualified_person with respect to m within the meaning of section o is a substantial_contributor within the meaning of code sec_507 to m in conducting the p program m coordinates with a number of the nation’s leading a a directors and officers of m are employees or officers of o and o donates the services of various o employees to m without charge or reimbursement o also provides technical support office space furniture and related office equipment eg computer telephone and copiers to m without cost or reimbursement o’s name and logo has been incorporated into m’s logo although the two logos are clearly distinguishable beginning around m has fulfilled its charitable mission by conducting the p program the p program is a popular internet-based education and training program that provides important educational_services to teachers and students nationwide free of charge with the exception of nominal fees for some training programs the goal of the p program is to make educational resources available to all without regard to race ethnicity or social background to enrich teaching and to dramatically affect student achievement for generations to come the p program has had its greatest impact on education delivery systems in the most underserved areas - generally school districts with a high percentage of minority students - throughout the united_states educational organizations all sec_501 public_charities in various fields of artistic scientific and academic endeavor you have identified eight such entities some of which are well known and collectively refer to them as the consortium partners this collaboration produces tens of thousands of standards-based lesson plans and educational materials for students and teachers covering all k-12 subjects any educator or student in the united_states or abroad can access the p educational material these materials have been either developed or reviewed and recommended by m the consortium partners and or educational experts for both quality and relevance individual subject matter resources may also be accessed via weblinks from the p web site to the web site of each consortium partner or by direct visits to each of these web sites based internet content in the fields of arts integration science mathematics the humanities geography economics reading and language arts these web sites are produced with the help of the consortium partners and include lesson plans interactive student activities and panel-reviewed internet content designed to bring educational resources to every student and classroom p also provides online professional development for k-12 teachers across the country a network of state partners in particular state departments of education is dedicated to bringing p to teachers and to aligning the web-based content to state educational standards the p program also utilizes leading edge diagnostic measurement and technology that enables state of the art tracking and reporting to ensure that teachers’ internet integration needs are being met throughout the nation the p program provides teachers and students with the highest quality standards- the p program i reaches over of the school districts in the united_states the p program features a sophisticated professional development program it offers a comprehensive combination of workshops follow-up mentoring sessions and access to online resources educators will acquire the necessary knowledge and then apply that knowledge in the classroom on a regular basis presently p records more than million unique users and million user sessions per month and has trained over big_number teachers from every state and the district of columbia the p web site has been ranked by educators as the number one non-commercial web site in the united_states with over minority student enrollment ii has trained over big_number teachers throughout the u s iii includes educational content for diverse populations and designed for diverse learning styles and iv impacts diverse geographic regions including every state in the u s and countries abroad your submission includes a quote from the highest education official in the state of q as follows the free resources designed to be flexible in their use have allowed school divisions from the less affluent rural areas and those from the more crowded urban areas to address their particular needs we find the p program to be critical to the nation’s educational initiatives philanthropic program whose goal is to use innovative technologies strategies and employee time and talent to improve the education of youth but especially in underserved communities in order to carry out its philanthropic mission the o program o plans to focus on a number of strategies to improve youth education including following its emergence from bankruptcy o has embarked on its own leveraging its expertise in technology and education addressing the need for underserved communities to have high quality access to the internet become technologically literate and have access to enriching educational content encouraging its employees to give of their time and talent to help children in need in their communities supporting programs that bridge the divisions within our society build community and create new opportunities especially for underserved children and being an involved and desired corporate citizen within the many communities where o operates you define an eligible_organization as an organization that is not an ineligible under the o program o will encourage volunteerism by o employees i ncluding an additional_amount of paid time per year to volunteer services to support programs at eligible organizations eligible organizations in their community that help achieve the above mentioned goals o also expects to promote the above goals b y providing grants that address specific needs of eligible organizations eg providing funding for an after school program and or in_kind donations of services and or products eg video conferencing equipment communications capacity for internet access and training on computers and internet skills in addition o plans to encourage other organizations to donate services and or products so that eligible organizations have the opportunity in conjunction with o donated services and or products to obtain access to cutting edge and state of the art technological equipment that can be used by students and teachers to help bridge the digital divide recipient and is a pub lic school described in sec_170 of the code or an organization that is tax exempt under sec_501 and is classified as a school under sec_170 an eligible_organization also includes m ineligible recipients include i individuals ii organizations that limit membership and services based on race religion color creed sex age or national origin iii private_foundations except for m iv religious or sectarian programs unless serving a broad cross section of the community v labor and political organizations or campaigns vi fraternal athletic and social clubs or sports activities and vii organizations with which o’s involvement may present a conflict of interest in addition o will not make donations to any organization or support employees who volunteer at any organization if the o employee obtains any individual personal benefit or benefit to family members other than incidental and tenuous benefits as part of the o program o will encourage its employees to provide volunteer services to m to support the p program the purpose of the volunteer program is to increase the awareness of eligible organizations about the p program’s educational resources and its ability to improve the lives of children especially those from underserved communities as illustration o employees may volunteer services to help introduce and promote the p program to schools by furnishing p informational packets to teachers and students o employees may also volunteer to help mentor students on the many features offered by the p program any costs incurred by the volunteers in supporting the p program will be borne by o o has established guidelines for employees who volunteer services to m under the guidelines o employees volunteering at an educational institutional will act only in an m capacity and not engage in or discuss o business activities ie promotion of o products or services o employees are also instructed not to characterize m’s programs and initiatives as o programs and initiatives for example if an o employee brings a p awareness package to an eligible_organization the volunteer must describe the p program as an m program rather than as an o program further no present or potential o customers will receive preferential treatment as a result of the provision of volunteer services by o employees in connection with the p program ie no favoritism can be shown to educational organizations that are existing or potential customers in allocating volunteer services in connection with the p program finally the p program’s availability to eligible organizations will not be conditioned on the recipient’s purchase of goods or services from o or its affiliates when o emerged from bankruptcy it entered into an undertaking with r referred to as the r commitment a sec_501 public charity to achieve various goals in support of ethnic and minority groups including a goal for o to provide dollar_figurex in philanthropy over five years to benefit racial and ethnic minority groups including low income and underserved communities in s o expects to fulfill part of this goal by substantial contributions to m to support the p program which has its greatest impact on education delivery systems for the benefit of minority students throughout the country education to improve the lives of children - m o and or o employees may on occasion be providing support to the same eligible organizations for example o may donate in-kind services and or products eg no cost high speed broadband access to the internet to a public school while at the same time a some o employees volunteer their services on behalf of m i to introduce the p program to the school and ii to support educational activities such as mentoring children and providing instructional training about the internet and b m provides instructional training to teachers on the p program eligible organizations could be existing or future o customers however as explained above no preference will be given to existing or potential o customers in circumstances where the o program and the p program overlap and in no event will m give preferential treatment to existing or potential o customers in addition as outlined above o and m have established ground rules that i prohibit m and o employees from taking into account any business considerations in their decision making process for providing training for the p program ii prohibits tying the purchase of any o service or product to the provision of any services of the p program and iii prohibits o employees who volunteer time on behalf of m from engaging in any activities that further the business interests of o ie promotion of o’s products or services the identity of the o program will also be kept separate and distinct from that of m’s p program o and m will both take steps to maintain the separate identity of the inasmuch as the p program and the o program have the same goals - supporting programs o wi ll not include references to the p program in product advertisements o may however refer to its support of m and the p program in annual reports news releases and other institutional_advertising that does not also offer specific products for sale at specific prices in contrast the o program without reference to the p program may be featured in marketing institutional_advertising annual reports and press releases and o may provide o branded items such as posters and banners t-shirts key chains and the like to eligible organizations in the o program and minority groups under the r commitment by contributing funds to m to support the p program which has been shown to have its greatest impact on education delivery systems to the most underserved areas - school districts with a high percentage of minority students - in the united_states m expects to use the funds to provide additional support and rollout capabilities under the p program to the most underserved school districts in s rulings requested o expects to fulfill part of its goal of providing funds to help support ethnic racial you request that we rule as follows m’s conduct of the activities described above for the p program and the o program will not jeopardize its tax exempt status under sec_501 of the code m’s conduct of the activities described above for the p program and the o program will not constitute self-dealing under sec_4941 of the code m’s conduct of the activities described above for the p program and the o program will not constitute a taxable_expenditure under sec_4945 of the code law sec_501 of the code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual qualify for exemption under code sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet sec_1_501_c_3_-1 of the income_tax regulations provides that in order to sec_1_501_c_3_-1 of the regulations provides that an organization is not either the organizational or operational_test will disqualify an organization from exemption under sec_501 sec_1_501_c_3_-1 of the regulations provides that a n organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes under code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus in construing the meaning of the phrase exclusively for educational_purposes in better business bureau v united_states 236_us_279 the supreme court of the united_states stated this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes organized or operated exclusively for a sec_501 purpose unless it serves a public rather than a private interest thus it is necessary that the organization establish that it is not operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the advancement of education and the promotion of social welfare through the relief of the poor and distressed or of the underprivileged or attempting i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law and iv to combat community deterioration and juvenile delinquency as used in code sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community example provides that an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs is educational within the meaning of sec_501 primary purpose of developing and disseminating a body of new knowledge relating to the social sciences and whose activities consist of the performance of scientific research under contracts with government agencies with the results communicated to the public through seminar courses lectures and public discussions and through sec_1_501_c_3_-1 of the regulations provides that the term educational revrul_65_60 1965_1_cb_231 holds that an organization formed for the in revrul_66_358 1966_2_cb_218 a corporation contributed funds and realty publications distributed free to depositary libraries qualifies for exemption under sec_501 of the code revrul_67_149 1967_1_cb_133 describes an organization formed for the purpose of providing financial assistance to several different types of organizations which are tax exempt under sec_501 of the code the organization carries on no operations other than to receive contributions and to make distributions of income to such exempt_organizations at periodic intervals the organization does not accumulate its investment_income held this organization qualifies for exemption under sec_501 of the code adjacent to its plant reception area to a sec_501 organization the exempt_organization used the funds and realty to establish a park for_the_use_of the general_public prior to the transfer the corporation had adopted as its brand symbol a picture of a certain scenic view in the park the right to the continued use of this identifying symbol in its advertising and public relations program was retained by the corporation at the time of transfer aside from this nothing has been done to identify the park with the corporation’s business the revenue_ruling reasons that the benefits to be derived from the corporation’s gifts which include maintenance and operation costs flow principally to the general_public through access to and use of the park held acceptance of this gift by the exempt_organization will not affect its exempt status because the operation and maintenance of the park for use by the general_public is in furtherance of its charitable purposes create and operate a replica of an early american village is engaging in educational activities similar to those of a museum and accordingly qualifies for exemption under sec_501 of the code even though the corporation which donated the land and provides a substantial percentage of the organization’s support benefits by having the village named after it and by having its name associated with the village through both the corporation’s and the organization’s advertising which describes museums and similar organizations as educational within the meaning of code sec_501 it also cites revrul_75_470 1975_2_cb_207 which holds that a nonprofit organization formed to promote an appreciation of history through the acquisition restoration and preservation of homes churches and public buildings having special historical or architectural significance and to open the structures for public viewing qualifies for exemption under sec_501 of the code revrul_77_367 cites example of sec_1_501_c_3_-1 of the regulations revrul_77_367 1977_2_cb_193 holds that a nonprofit organization formed to sec_4941 of the code defines the term self-dealing to mean any sec_4941 of the code provides that the furnishing of goods services revrul_77_367 concludes that the various benefits which the corporation derives through its association with the restored village are merely incidental to the benefits flowing to the general_public from access to the village and its historic structures see revrul_66_358 1966_2_cb_218 concerning the second ruling_request sec_4941 and sec_4941 of the code impose excise_taxes upon any act of self-dealing between a private_foundation and any of its disqualified persons the taxes are paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self- dealing direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person under subparagraph e the term self-dealing also includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation or facilities by a disqualified_person to a private_foundation shall not be an act of self- dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 with respect to a private_foundation a person who is a substantial_contributor to the foundation sec_4946 states that for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 this section in turn defines the term substantial_contributor to mean any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person provides in part that if a private_foundation makes a grant or other payment which satisfies the legal_obligation of a disqualified_person such grant or payment shall ordinarily constitute an act of self-dealing disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self- dealing thus the public recognition a person may receive arising from the charitable sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations sec_4946 of the code defines the term disqualified_person to include sec_53_4941_d_-2 of the regulations provides that the fact that a example under subparagraph provides as follows a disqualified_person activities of a private_foundation to which such person is a substantial_contributor does not itself result in an act of self-dealing since generally the benefit is incidental and tenuous sec_53_4941_d_-2 of the regulations illustrates the above principle with a number of examples example states that m a private_foundation makes a grant of dollar_figure to the governing body of n city for the purpose of alleviating the slum conditions which exist in a particular neighborhood of n corporation p a substantial_contributor to m is located in the same area in which the grant is to be used although the general improvement of the area may constitute an incidental and tenuous benefit to p such benefit by itself will not constitute an act of self-dealing with respect to private_foundation s contributes certain real_estate to s for the purpose of building a neighborhood recreation center in a particular underprivileged area as a condition of the gift s agrees to name the recreation center after a since the benefit to a is only incidental and tenuous the naming of the recreation center by itself will not be an act of self-dealing revenue rulings thus revrul_73_407 1973_2_cb_383 holds that a contribution by a private_foundation to a public charity made on the condition that the public charity change its name to that of a substantial_contributor to the foundation and agree not to change the name again for years does not constitute an act of self-dealing under sec_4941 of the code the revenue_ruling cites sec_53_4941_d_-2 of the regulations and example of subparagraph cited above in the present instance the public recognition the disqualified_person receives from the charitable act of the private_foundation is an incidental and tenuous benefit within the meaning of the regulations grant to a tax exempt university to establish an educational program providing instruction in manufacturing engineering a corporation that is a disqualified_person with respect to the private_foundation intends to hire graduates of the new program and encourage its employees to enroll in the program but will not receive preferential treatment in recruiting graduates or enrolling its employees held the grant is not an act of self-dealing the regulations and example of subparagraph subparagraph at time of publication of this revenue_ruling the rationale states that the educational program described is of broad public interest to the community the corporation will benefit from revrul_80_310 1980_2_cb_319 deals with a private_foundation which made a revrul_80_310 cites code sec_4941 sec_53_4941_d_-2 of the concept of incidental and tenuous benefits is also illustrated in a number of sec_4945 of the code defines the term taxable_expenditure to include concerning the third issue presented sec_4945 of the code imposes an the program only in an incidental manner as one of many manufacturing businesses that can benefit from the skills acquired by the students in the program the corporation will not receive preferential treatment in recruiting graduates of the program and the corporation’s employees must compete for admission to the program on an equal basis with the general_public including employees of other manufacturing businesses thus under these circumstances the corporation will receive only an incidental or tenuous benefit from the grant by the private_foundation to the university initial tax of percent on each taxable_expenditure of a private_foundation an additional tax of percent of the amount of the taxable_expenditure is imposed under sec_4945 if such expenditure is not corrected within the taxable_period any amount_paid or incurred by a private_foundation for any purpose other than one specified in code sec_170 the latter code section sets forth charitable educational and other exempt purposes within the meaning of sec_501 analysis c because it advances education and encourages individuals to volunteer their services to organizations described in sec_501 and sec_170 of the code sec_1_501_c_3_-1 of the regulations provides that the term charitable includes the advancement of education as indicated in facts above the p program is an internet-based program that provides high quality instruction in the fields of science mathematics the humanities economics language arts etc for teachers and students across the country such a program is clearly educational within the meaning of code sec_501 see sec_1_501_c_3_-1 of the regulations and example thereunder see also the holding in revrul_65_60 1965_1_cb_231 under the p program m provides free instructional assistance to students and teachers throughout the nation this educational_assistance also redounds to the benefit of schools eligible organizations all of which are described in either sec_501 or sec_170 of the code the effect is to further charitable purposes within the meaning of sec_501 see the holding in revrul_67_149 cited above organizations primarily schools and students and by encouraging o employees to volunteer services to these organizations any benefit which o may receive from the public recognition and good will generated by the p program should be considered m’s conduct of the p program furthers charitable purposes under code section m will serve a public interest by making the p program available to eligible concerning the issue presented under sec_4941 of the code the favorable incidental to the benefits flowing to the public from the operation of this program see rev ruls and both cited above accordingly m’s operation of the p program will primarily serve a public rather than a private interest see sec_1_501_c_3_-1 of the regulations publicity which o receives from the p program mainly because of its employees’ volunteer activities should be considered an incidental and tenuous benefit within the meaning of sec_53_4941_d_-2 of the regulations see subparagraph example and the holdings in rev ruls and cited above the rationale in revrul_80_310 notes that the disqualified_person a manufacturing corporation did not receive preferential treatment in recruiting graduates or having its employees accepted into the university’s new manufacturing engineering program which it supported similarly the fact that m’s p program is made available to eligible organizations will not result in preferential treatment for o o employees and m are prohibited from taking into account any business considerations in their decision making process with respect to the provision of training for the p program they are also prohibited from tying the purchase of any o product or service to volunteering on behalf of m various o branded token items such as posters and banners t-shirts key chains and the like with respect to eligible organizations participating in the o program other organizations that may participate in the o program ie organizations that donate technological equipment and or services may also provide the same type of branded token items to eligible organizations if m makes the p program available to the eligible organizations in conjunction with the o program m and o will take steps to establish and maintain the separate identity of the o program and the p program p program materials will clearly show that the p program is a program of m and not o although o may be listed as a sponsor of m and the p program in addition o employees who agree to volunteer services on behalf of m to help educate students and teachers about the p program will act only in an m capacity and not engage in or discuss o business activities o employees will also be instructed not to discuss m’s programs and initiatives as though they are o’s own grant or other payment that satisfies a legal_obligation of a disqualified_person see sec_53_4941_d_-2 of the regulations if o makes a grant to m to support the p program which especially impacts education delivery systems with a high percentage of minority students m should not be viewed as making a grant or other payment that satisfies a legal_obligation of o a disqualified_person even if percent of the funds are used to support the p program in s under the r commitment o’s only obligation under sec_4941 an act of self-dealing occurs if a private_foundation makes a as indicated in facts above in conducting the o program o may provide is to commit funds to help benefit ethnic and minority groups including low income and underserved communities in s o’s legal_obligation should be considered satisfied under the r commitment when o makes a gift to m to support the p program because this program has been shown to have the greatest impact on minority and disadvantaged students throughout the u s including students in s therefore m should not by using the o donation to expand the p program in s be treated as making a grant or other payment that satisfies a legal_obligation of o taxable_expenditure includes any amount_paid or incurred by a private_foundation for other than a charitable purpose we note that the p program is a charitable activity any amount expended by m must benefit an eligible_organization ie a sec_501 or sec_170 organization and as indicated in the foregoing analysis no act of self-dealing has occurred thus all amounts paid_or_incurred by m as outlined above are in furtherance of a charitable purpose and accordingly will not constitute taxable_expenditures rulings concerning the third issue presented under sec_4945 of the code a based on the foregoing we rule as follows m’s conduct of the activities described above for the p program and the o program will not jeopardize its tax exempt status under sec_501 of the code m’s conduct of the activities described above for the p program and the o program will not constitute self-dealing under sec_4941 of the code m’s conduct of the activities described above for the p program and the o program will not constitute a taxable_expenditure under sec_4945 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s tax exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service -------------------------------------------------- the telephone number there is ------------------- a toll free number letter to m’s authorized representative pursuant to a power_of_attorney on file in this office we are sending a copy of this if there are any questions about this ruling please contact the person whose name we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about m’s exempt status it should be kept with m’s permanent records and telephone number are shown in the heading of this letter of the code provides that it may not be used or cited as precedent this ruling is directed only to the organization that requested it sec_6110 thank you for your cooperation sincerely jane baniewicz manager exempt_organizations technical group enclosure notice
